                 Case 5:19-cv-00931-XR Document 1-1 Filed 08/02/19 Page 1 of 1

                                     IPP International U.G. Declaration Exhibit A
                                       File Hashes for IP Address 45.17.24.127

ISP: AT&T U-verse
Physical Location: San Antonio, TX



Hit Date UTC           File Hash                                             Title
06/08/2019 08:34:54    CE54419F73BA4A823E44564365DE37DA4D3A71EF              Fifty Shades of Kate

06/23/2018 08:59:46    0FB87F5599675915ABC09E579050EE0B98B77BD8              Straight From Heaven

11/23/2017 05:57:27    2F564E00FEEA2BA07AC1D6385F11DD4394BD4682              Porcelain Doll

08/25/2017 05:11:00    0548B753AD0FA9D1F7ED5F18866F2FE919ECE9EA              Pure Gold

07/30/2017 19:15:46    4A52F9C3E8F04AF888ABE9B548E20A62F6140851              Perfect Pussycat

07/15/2017 22:46:49    70C12B20DC6B8C9934C971EA2F93DB054D7A8F44              Sympli Sexy Sybil

01/17/2017 13:45:28    A0F2CD7E8FA335A913E71708181BF0B4394323D2              Sex Games

11/15/2016 18:19:08    4E3DBEDBDF6BE0E7E27236015263F89A42120F97              Cum For A Ride

11/15/2016 08:37:29    FEB60B78C9D9107DE0B1271648E57B0461F8AD35              Teenage Lust

11/14/2016 22:40:07    4E6BC0A0E622C7E8C9CA65DD4246957FD23A9F95              Sex In The Summertime

11/14/2016 22:38:49    DD00D4416565DAFC7E8992A02D35B4B7C26146C3 Pussy Party

11/09/2016 15:11:02    A05CC8E5B606A739349F339765101324E107D2AC              Luscious Lena

10/18/2016 03:18:43    59EC70D6FD6DCA3EC2481823A5B2A4E9C3FB2D36              Forbidden Fruit

09/20/2016 23:23:47    794D4418A14BC9C21C07C97712358AAD81FB275A              Caprice Swaps Cocks

09/03/2016 11:57:36    D019A71078CA6D89F335CAFCB17BEC6FEB3B89A8              Superhot Sexting


Total Statutory Claims Against Defendant: 15




                                                     EXHIBIT A
WTX52
